       Case 2:19-cr-00346-AGR Document 1 Filed 06/11/19 Page 1 of 2 Page ID #:1



 1

 2

 3                                                                             -;
                                                                    ~I,     fT,.m     C:"~
                                                                                        ..
                                                                            -w 'k:~
                                                                                      L~
 4
                                                                          ,`~„ ~
                                                                                -
 5

 6                                                                          . -.      ~

 7                                                                                    c.~
                                                                             -~       ,1--
 8                           UNITED STATE DISTRICT COURT

 9                     FOR THE CENTRAL D]STRICT OF CALIFORNIA

10   UNITED STATES OF AMERICA,                CR N~                                    {~✓
                                                     1 ~~                         r SV
11             Plaintiff,                     I N F O R M A T I O N

12             v.                             [18 U.S.C. § 113(a)(4)          Assault by
                                              Striking, Beating, or Wounding;
13   CLINT ERIN RASSCHAERT,                   18 U.S.C. § 113(a)(5) Simple
                                              Assault; 49 U.S.C. § 46506(1):
14             Defendant.                     Application of Certain Criminal
                                              Laws to Acts on Aircraft]
15
                                              [CLASS A MISDEMEANOR]
16

17        The United States Attorney charges:

18                                      COUNT ONE

19                  [18 U.S.C. § 113(a)(4); 49 U.S.C. ~ 46506(1)]

20        On or about October 1, 2016, while on an aircraft in the special

21   aircraft jurisdiction of the United States, namely, China Southern

22   Flight 327 from Guangzhou, China to Los Angeles, California, which

23   landed in Los Angeles County, within the Central District of

24   California, defendant CLINT ERIN RASSCHAERT assaulted A.R. by

25   intentionally striking, beating, and wounding A.R., specifically, by

26   using his fist to punch A.R. on the head.

27

28
      Case 2:19-cr-00346-AGR Document 1 Filed 06/11/19 Page 2 of 2 Page ID #:2



1                                      COUNT TWO

2                 [18 U.S.C. § 113(a)(5); 49 U.S.C. ~ 46506(1)]

3         On or about October 1, 2016, while on an aircraft in the special

4    aircraft jurisdiction of the United States, namely, China Southern

5    Flight 327 from Guangzhou, China to Los Angeles, California, which

6    landed in Los Angeles County, within the Central District of

 7   California, defendant GLINT ERIN RASSCHAERT assaulted P.L. by

8    intentionally using a display of force that reasonably caused P.L. to

9    fear immediate bodily harm, specifically, by grabbing the neck pillow

10   tied around P.L.'s neck and lifting P.L. off his seat.

11
                                           NICOLA T. HANNA
12                                         United States Attorney

13                                         BRANDON D. FOX
                                           Assistant United States Attorney
14                                         Chief, Criminal Division

15

16
                                           SCOTT M. GARRINGER
17                                         Assistant United States Attorney
                                           Deputy Chief, Criminal Division
18
                                           CHRISTINA T. SHAY
19                                         Assistant United States Attorney
                                           Deputy Chief, General Crimes
20                                         Section

21                                         MIRI SONG
                                           Assistant United States Attorney
22                                         General Crimes Section

23

24

25

26

27

28

                                            2
